ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, based upon the Findings of Fact, Conclusions of Law and Recommendation of its Hearing Officer in this reinstatement matter, recommends to this Court that the Petitioner, Robert G. Williams, be readmitted to the practice of law.
And this Court, being duly advised, now finds that the Commission's recommendation should be approved and that Petitioner should be reinstated.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the petitioner, Robert G. Williams, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner's suspension.
All Justices concur.